09-2149-ag
         Zhang-Xiano v. Holder
                                                                                       BIA
                                                                               A077 222 957
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18 th day of June, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                      Circuit Judges.
11       _______________________________________
12
13       YAN ZHANG-XIANO, a.k.a. XUE YUN YANG,
14                Petitioner,
15
16                          v.                                  09-2149-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                  Yung H. Hsu, New York, New York.
1    FOR RESPONDENTS:      Tony West, Assistant Attorney
2                          General; Richard Evans, Assistant
3                          Director; Brooke M. Maurer, Trial
4                          Attorney, Office of Immigration
5                          Litigation, Civil Division, United
6                          States Department of Justice,
7                          Washington, D.C.
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Yan Zhang-Xiano, a native and citizen of the

13   People’s Republic of China, seeks review of an April 21,

14   2009, order of the BIA denying her motion to reconsider.     In

15   re Yan Zhang-Xiano, a.k.a. Xue Yun Yang, No. A077 222 957

16   (B.I.A. Apr. 21, 2009).     We assume the parties’ familiarity

17   with the underlying facts and procedural history in this

18   case.

19       This Court ordinarily reviews the BIA’s denial of a

20   motion to reconsider for abuse of discretion.     Jin Ming Liu

21   v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).     Here,

22   however, Petitioner does not challenge the BIA’s denial of

23   her motion to reconsider, the only decision we are empowered

24   to review.     See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.

25   2007) (denying petition where applicant failed to raise “any

26   of the issues relevant” to BIA’s denial of his motion to

27   reopen).     Rather, Petitioner’s brief implies that the

                                     2
1    petition is a challenge to either the BIA’s affirmance of

2    the IJ’s decision or the BIA’s denial of her previously

3    filed motion to reopen.   Even the portions of the brief that

4    are arguably responsive to the decision actually before us

5    fail to assert a meaningful legal argument appropriate for

6    our review.   Under such circumstances, we find that

7    Petitioner has waived any challenge to the BIA’s denial of

8    her motion to reconsider. See Yueqing Zhang v. Gonzales, 426

9    F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005); Nwogu, 491 F.3d

10   at 84.

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14   Any pending request for oral argument in this petition is

15   DENIED in accordance with Federal Rule of Appellate

16   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).
17
18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20
21




                                   3